DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment and RCE filed 4 October 2021.
Claims 1-20 are pending. Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0265166, filed 14 May 2019, hereafter Zhang) and further in view of Ganesh et al. (US 2019/0332358, filed 30 April 2019, hereafter Ganesh). 
As per independent claim 1, Zhang discloses a computer-implemented method comprising:
training a generative adversarial network using one or more random inputs, the images and scores generated for the images (Figure 1; paragraphs 0020-0021)
training a discriminator network of the generative adversarial network using the images and scores generated for the images (Figure 1, item D; paragraphs 0020-0021)
training a generator network of the generative adversarial network using the one or more random inputs as input to the generator network and the discriminator network to score images generated by the generator network based on the random images (Figure 1, item G; paragraphs 0020-0021)
generating one or more images using the trained generative adversarial network based on one or more additional random inputs to the generative adversarial network (Figure 1; paragraphs 0020-0021
Zhang fails to specifically disclose:
generating scores for images of webpages
However, Ganesh, which is analogous to the claimed invention because it is directed toward scoring and identifying page images as real or fake, discloses a computer-implemented method comprising generating scores for images of webpages (paragraph 0020: Here, images are scored in order to classify them as real or fake pages). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh with Zhang, with a reasonable expectation of success, as it would have enabled a user to score webpages with a generative adversarial network. This would have provided a user with the advantage of identifying webpages via a well-trained GAN in order to discriminate real/fake pages.
As per dependent claim 4, Zhang and Ganesh disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Ganesh discloses generating HTML code from an image of the one or more images generated using the trained generative adversarial network (paragraph 0020). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh with Zhang, with a reasonable expectation of success, as it would have enabled a user to score webpages with a generative adversarial network. This would have provided a user with the advantage of identifying webpages via a well-trained GAN in order to discriminate real/fake pages.
As per dependent claim 5, Zhang and Ganesh disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ganesh discloses generating a template from an image of the one or more images generated using the trained GAN (paragraph 0020). Ganesh fails to specifically disclose the GAN generating a wireframe template; however, Ganesh discloses generation of wireframes (paragraph 0003). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh’s wireframe generation with Ganesh’s GAN, with a reasonable expectation of success, as it would have enabled for the creation of both HTML and wireframes. This would have provided the user with an identified wireframe layout and the HTML to generate the layout, thus providing the user with a generated page similar to the identified pages.
As per dependent claim 6, Zhang and Ganesh discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ganesh discloses generating a webpage template from an image of the one or more images generated using the trained network, wherein the template comprises one or both of HTML code and a wireframe template (paragraph 0020). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh with Zhang, with a reasonable expectation of success, as it would have enabled for the generation of templates via a GAN. This would have allowed for generation based upon a trained generator, thereby providing a better template for user (Zhang: paragraph 0021).
As per dependent claim 7, Zhang and Ganesh discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ganesh discloses wherein the images of webpages comprise images of webpages from the same website (claim 6: Here, pages of the same website are analyzed to generate a page having the same look as the website). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh with Zhang, with a reasonable expectation of success, as it would have enabled for the generation of templates via a GAN. This would have allowed for generation based upon a trained generator, thereby providing a better template for user (Zhang: paragraph 0021).
As per dependent claim 8, Zhang and Ganesh disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ganesh discloses wherein generating scores for the images of webpages comprises applying heuristics to the images of the webpages (paragraph 0020). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ganesh with Zhang, with a reasonable expectation of success, as it would have enabled for the generation of templates via a GAN. This would have allowed for generation based upon a trained generator, thereby providing a better template for user (Zhang: paragraph 0021).
With respect to claim 9, the applicant discloses the limitations substantially similar to those in claim 1. Additionally, Zhang discloses one or more storage devices and a processor (claim 10).
With respect to claims 12-16, the applicant discloses the limitations substantially similar to those in claims 4-8, respectively. Claims 12-16 are similarly rejected.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 1. Additionally, Zhang discloses one or more computers and one or more storage devices storing instructions which are operable to cause the computer to perform operations (claim 10
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 6. Claim 20 is similarly rejected.

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ganesh and further in view of Soni et al. (US 2020/0311482, filed 28 March 2019, hereafter Soni).
As per dependent claim 2, Zhang and Ganesh disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose:
generating a score level indication for one of the images of the webpages with a discriminator network of the generative adversarial network, wherein the discriminator network comprises a neural network
determining that the score level indication is incorrect based on the score for the one of the images of webpages
based on the determination that the score level indication is incorrect, adjusting the neural network of the discriminator network
However, Soni, which is analogous art to the claimed invention because it is directed toward training a neural network discloses:
generating a score level indication for one of the images of the webpages with a discriminator network of the generative adversarial network, wherein the discriminator network comprises a neural network (paragraph 0030)
determining that the score level indication is incorrect based on the score for the one of the images of webpages (paragraph 0030)
based on the determination that the score level indication is incorrect, adjusting the neural network of the discriminator network (paragraph 0030: Here, a neural network is a portion of the GAN. This neural network is trained based upon receiving training feedback to tune the neural network. Specifically, an identified label is identified by the error function as being incorrect. This causes the neural network to update)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Soni with Zhang, with a reasonable expectation of success, as it would have enabled for the identification of errors and additional training of the network. This would have provided the user with the advantage of a more accurate system and better results.
As per dependent claim 3, Zhang and Ganesh disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose:
generating an image with the generator network of the generative adversarial network, wherein the generator network comprises a neural network
generating a score level indication for the image generated by the generator network with a discriminator network of the generative adversarial network
determining that the score level indicator does not indicate an estimate of a high score for the image generated by the generator network
based on the determination that the score level indication does not indicate an estimate of a high score, adjusting the neural network of the generator network
However, Soni which is analogous art to the claimed invention because it is directed toward training a neural network discloses:
generating an image with the generator network of the generative adversarial network, wherein the generator network comprises a neural network (paragraph 0030)
generating a score level indication for the image generated by the generator network with a discriminator network of the generative adversarial network (paragraph 0030)
based on the determination, adjusting the neural network of the generator network (paragraph 0030)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Soni with Zhang, with a reasonable expectation of success, as it would have enabled for the identification of errors and additional training of the network. This would have provided the user with the advantage of a more accurate system and better results.
	Additionally, the examiner takes official notice that identifying a score level and determining that the score does not meet a threshold is notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Ganesh-Soni, with a reasonable expectation of success, as it would have enabled a user to determine whether a threshold has been met. This would have provided the user with the advantage of identifying whether an item is sufficiently correct in order to classify it. This would have provided a more accurate classification having better results.
	With respect to claims 10-11, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 10-11 are similarly rejected.
	With respect to claims 18-19, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 18-19 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang and Ganesh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144